Dismissed and Memorandum Opinion filed February 10, 2011.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00071-CR
____________
 
RODNEY D. THOMAS, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 179th District Court
Harris County, Texas
Trial Court Cause No. 1061841
 

 
MEMORANDUM
OPINION
After a plea of guilty, appellant was convicted of the
offense of intoxication manslaughter and sentenced to 15 years in prison on January
9, 2007.  Appellant’s pro se notice of appeal was not filed until January 21,
2011.
A defendant’s notice of appeal must be filed within thirty
days after sentence is imposed when the defendant has not filed a motion for
new trial.  See Tex. R. App. P. 26.2(a)(1).
 A notice of appeal which complies with the requirements of Rule 26 is
essential to vest the court of appeals with jurisdiction.  Slaton v. State,
981 S.W.2d 208, 210 (Tex. Crim. App. 1998).  If an appeal is not timely
perfected, a court of appeals does not obtain jurisdiction to address the
merits of the appeal.  Under those circumstances it can take no action other
than to dismiss the appeal.  Id.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Panel consists of Justices
Brown, Boyce, and Jamison.
Do Not Publish — Tex. R. App. P. 47.2(b).